United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 03-41191
                            Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

MARCO ANTONIO SOLIS-RAMIREZ,

                                             Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. M-03-CR-344-1
                           --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

       Marco Antonio Solis-Ramirez (Solis-Ramirez) appeals his

conviction and sentence for being found in the United States

after previous deportation, a violation of 8 U.S.C. § 1326(a) and

(b).       He argues that the “felony” and “aggravated felony”

provisions of § 1326(b)(1) and (2) are unconstitutional in light

of Apprendi v. New Jersey, 530 U.S. 466 (2000).       Solis-Ramirez

raises an issue that he concedes is foreclosed, but he seeks to

preserve it for further review.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41191
                               -2-

     This argument is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224, 235 (1998).   We must follow the precedent

in Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”   United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000) (internal quotation and citation

omitted).

     AFFIRMED.